11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
Rolando Margarito Menaruiz
Appellant
Vs.                   No. 11-03-00064-CR B Appeal from Dallas County
State of Texas
Appellee
 
This is an appeal from a judgment
adjudicating guilt.  Appellant
originally entered a plea of guilty to the offense of aggravated
kidnapping.  Pursuant to the plea
bargain agreement, the trial court deferred the adjudication of guilt, placed
appellant on community supervision for 5 years, and assessed a $300 fine.  After a hearing on the State=s motion to adjudicate, the trial court found
that appellant had violated the terms and conditions of his community
supervision by committing a subsequent offense of kidnapping, adjudicated his
guilt, and imposed a sentence of confinement for 60 years.  We dismiss the appeal for want of
jurisdiction.
The trial court imposed the sentence on
October 4, 2002.  Appellant filed a pro
se notice of appeal on December 26, 2002, 83 days after the date sentence was
imposed.  A motion for new trial was not
filed.  Appellant has failed to timely
perfected an appeal.  TEX.R.APP.P. 26.2
& 26.3.   Absent a timely notice of appeal, this court lacks
jurisdiction to entertain an appeal.  Slaton v. State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State,
918 S.W.2d 519 (Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 
(Tex.Cr.App.1993); Shute v. State, 744 S.W.2d 96 (Tex.Cr.App.1988).
The appeal is dismissed for want of
jurisdiction.
 
PER CURIAM
March 6, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.